DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
 
Status
This action is in response to the amendment filed on 12/11/2020. Claims 1-18 are pending. Claims 1, 6, 7, 12, 13, 18, are amended. No claims have been added. No claims have been cancelled.

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. The applicant has argued the 101 rejection. The examiner respectfully disagrees with the applicant’s assertions. The applicant has made a general statement regarding the rejection under 2A further stating. “Applicant does not necessarily agree that the claims recite a judicial exception per se.” The applicant has not argued the 2A rejection merely stated that they don’t agree, therefore the arguments are not found persuasive and the rejection is maintained. 
The applicant has argued the 101 rejection stating “Contrary to the Office Action's allegation, and to reiterate, the claims provide improvement to on-line technology, which is rooted in computer and network technology, and to computer processing, for example, improvement to a functioning of a computer.” The examiner respectfully disagrees. Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018. Appellant’s claimed invention does not contain limitations that integrate the invention into a practical application. Appellant’s claimed invention merely includes limitations that are not indicative of integration into a practical application such as Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f); Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Mere instructions to apply an exception does not provide an inventive concept. The claims are illegible because they are directed to judicial exceptions (abstract ideas), and the claim as a whole does not integrate the exceptions into a practical application or amount to significantly more than the exceptions. 
The applicant has further argued the 101 rejection by pointing to portions of the specification including paragraph 3 which states “performing ... predictions may utilize large scale data, which may slow down the execution pace of a computer.” This appears to be a general statement regarding the use of large data slowing down a computer. This is not a statement directed to the claimed inventions having an “improvement to the functioning of a computer or to any other technology or technical field.” The applicant also points to paragraph 15 which states “... the method saves computing time or cycles of a computer processor. For instance, such efficient time saving technique makes the method suitable for processing large-scale data sets such as the data sets processed in e-commerce computer systems.” This portion of the specification appears to be merely stating that the use of a computer would save time. Limitations that are not indicative of integration into a practical application include adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai 

The applicant has argued the claims in view of DDR. Specifically, “the claims in the present application are necessarily rooted in computer technology of on-line shopping carts, in order to overcome a problem specifically arising in the realm of a computer, which is processing a large-scale data, providing a technical solution for the computer to more efficiently process such large-scale data, different from the conventional manner in which a computer processes data, for example, on-line shopping cart data.” The examiner respectfully disagrees that the claimed limitations are similar to those of the DDR holdings case, because the DDR holdings case recites limitations which change the functionality of a webpage.  “Specifically, the claim includes additional elements including 1) storing visually perceptible elements’ corresponding to numerous host Web sites in a database, with each of the host Web sites displaying at least one link associated with a product or service of a third-party merchant, 2) on activation of this link by a Web site visitor, automatically identifying the host, and 3) instructing an Internet web server of an ‘outsource provider’ to construct and serve to the visitor a new, hybrid Web page that merges content associated with the products of the third-party merchant with the stored visually perceptible elements from the identified host Web site”.  This recites a specific way to automate the creation of a composite Web page by an outsource provider that incorporates elements from multiple sources in order to solve a problem faced by Web sites on the internet.  This automatic creation of a website to keep website visitors on a page is not the same as monitoring determining demand forecasts.  The claims at issue specified how interactions with the Internet were manipulated to yield a desired result—a result that overrode the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink. Applicant’s invention does not follow a similar fact pattern as DDR 

The applicant argues the current claims in view of Enfish stating just like in Enfish “the claims recite a specific data structure for improving the functioning of a computer.” The examiner respectfully disagrees.  With respect to Enfish case the examiner points out that with respect to the Enfish LLC v. Microsoft Corp case the courts specifically identified “that certain claims directed to improvements in computer related technology, including claims directed to software, are not necessarily abstract. The court specifically noted that some improvements in computer-related technology, such as chip architecture or an LED display, when appropriately claimed, are undoubtedly not abstract. Explaining that software can make non-abstract improvements to computer technology just as hardware can, the court noted that claims directed to software, as opposed to hardware, also are not inherently abstract. Therefore, an examiner may determine that a claim directed to improvements in computer-related technology is not directed to an abstract idea under Step 2A of the subject matter eligibility examination guideline.  The specification of Enfish teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. It was noted that the improvement does not need to be defined by reference to "physical" components. Instead, the improvement here is defined by logical structures and processes, rather than particular physical features”.  This indicates that claims directed to improvements in computer related technology, including claims directed to software, are not necessarily abstract, however it is not clear that in the instant application that the disclosure provides for what is viewed as an improvement to computer related technology, merely adding a computer to implement an abstract idea on a computer.

The applicant has argued that the language of a “data structure” and “For instance, implementing a particular computer data structure to represent particular data, e.g., on-line shopping cart data, to process that particular data more efficiently, is not "merely adding a computer to implement an abstract idea on a computer." Rather, such a method improves on a computer processor processing large-scale data.” The examiner respectfully disagrees. The term data structure is associated as a “hypograph data structure.” In mathematics, the hypograph is the set of all points lying on or below its graph. In computer science, a data structure is a data organization, management, and storage format that enables efficient access and modification. More precisely, a data structure is a collection of data values, the relationships among them, and the functions or operations that can be applied to the data. Therefore, based on broadest reasonable interpretation of the claim, the applicant is claiming a collection of data of the set of all points lying on or below a graph. This is not directed to a practical application or significantly more than the identified abstract idea. 

The fact a computer system may be able to perform acts more efficiently does not establish, by itself, that the acts cannot be performed in the human mind or with the aid of pen and paper. See Intellectual Ventures I LLCv. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“[0]ur precedent is clear that merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.”); Bancorp Servs., L.L.C. v. Sun LifeAssur. Co. of Can. (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012) (“[T]he computer simply performs more efficiently what could otherwise be accomplished manually.”). Accordingly, we do not find Appellant’s argument persuasive.

Applicant’s arguments are not found persuasive and the previous 101 rejection is maintained. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of making a return prediction and incentivize a customer not to issue a return. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-18) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-6) is/are directed to a method, claim(s) (7-12) is/ are directed to a computer readable medium, and claims(s) (13-18) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitation of manipulating data to predict whether or not something will be returned which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer” and “a processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “a computer” and “a processor” language, the claim encompasses the user manually constructing a hypergraph, executing an algorithm, predicting whether or not an item would be returned, and perform an action to reduce the return probability. The mere nominal recitation of a generic machine does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  

(b) mathematical formula: The claim recites a mathematical concept (which can include a  mathematical relationships, mathematical formulas or equations, and mathematical calculations), and in this case a hypergraph partition algorithm. Thus, the claim recites a mathematical relationship and a mathematical formulas or equations. “Mathematical Relationships” A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. For example, pressure (p) can be described as the ratio between the magnitude of the normal force (F) and area of the surface on contact (A), or it can be set forth in the form of an equation such as p = F/A.  Examples of mathematical relationships recited in a claim include: a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation, Diamond v. Diehr; a conversion between binary-coded decimal and pure binary numerals, Gottschalk v. Benson; and a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement (i.e., the length of the conductors with respect to the operating wave length and the angle between the conductors), Mackay Radio & Tel. Co. v. Radio Corp. of Am.  “Mathematical Formulas or Equations” A claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping. For example, the phrase “determining a ratio of A to B” is merely a textual replacement for the particular equation (ratio = A/B). Additionally, the phrase “calculating the force of the object by multiplying its mass by its acceleration” is a textual replacement for the particular equation (F= ma).  Examples of mathematical equations or formulas recited in a claim include:a Arrhenius equation, Diamond v. Diehr; a formula for computing an alarm limit, Parker v. Flook; a mathematical formula for hedging (claim 4), Bilski v. Kappos. In this case In mathematics, the hypograph or subgraph of a function f : Rn → R is the set of points lying on or below its graph.

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to access information about a humans shopping basket and whether or not that person may return something which is a method of managing commercial activity. Thus, the claim recites an abstract idea. “Fundamental Economic Practices or Principles”; Under the 2019 PEG, “fundamental economic principles or practices,” which describe subject matter relating to the economy and commerce, are considered to be a “certain method of organizing human activity.”

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2


Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): that a processor, a computer, a computer readable storage medium, a machine.  The processor and computer are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (the constructing, executing, performing, and predicting). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

For further clarification the Examiner points out that the claim(s) recite(s) constructing a hypergraph, executing a hypergraph partition algorithm, performing a prediction, and performing an action which are viewed as an abstract idea in the form of a mental process.  This judicial exception is  in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process using a mathematical algorithm applied to certain methods of organizing human activity (i.e making a return prediction and incentivize a customer not to issue a return).  Using a computer to construct, execute, perform, predict this kind of mathematically-based, mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more. 

The specification makes it clear that the claimed invention is directed to the making a return prediction and incentivize a customer not to issue a return:

[0014] The present disclosure discloses, in one aspect, a generic framework including a hypergraph representation and a local graph cut algorithm for E-tail product return prediction that aims to predict the customer's intention to return after the customer has put together the shopping basket in an electronic shopping cart. In one aspect, a dual-level return prediction is generated based on the output closure from the local graph cut algorithm. For the baskets with a high return intention, the E-tailers can then take appropriate measures to incentivize the customer not to issue a return and/or prepare for reverse logistics

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 2, 6, 8, 12, 14, 18 recite limitations which further limit the claimed analysis of data.

	Claims 3-5, 9-11, 15-17 recite limitations which merely identify business strategies to reduce the probability of return. 


Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the customer purchases.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

[0066-0071] Fig. 6 illustrates a schematic of an example computer or processing system that may implement a system in one embodiment of the present disclosure. The computer system is only one example of a suitable processing system and is not intended to suggest any limitation as to the scope of use or functionality of embodiments of the methodology described herein. The processing system shown may be operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the processing system shown in Fig. 6 may include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like.

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

Prior art references Todasco (US 20160275590 A1), Chen et al. (US 20160321684 A1) disclose a processor, a computer, a computer readable storage medium, and a machine in at least Todasco ¶ 11, 20-23, 35, 36, 38, 59, Chen ¶ 5, 6, 18, 22-27, 30, 44-49. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden 

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363.  The examiner can normally be reached on Monday, Wednesday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683